Exhibit 10.1

 

NBI HF, national ID no. 471008-0280, Austurstraeti 11, Reykjavík (Landsbankinn
herein) and deCODE Genetics Inc, Sturlugata 8, 101 Reykjavík (deCODE herein)
enter into the following

 

AGREEMENT

 

regarding Landsbankinn’s purchase of Securities (1. Auction Rate Securities),
totaling at nominal value USD33,500,000.- as specified in Appendix 1 to this
agreement (“the Securities” herein) from deCODE, on the right of sale and right
of purchase of the Securities, as further specified in this agreement.

 

Article 1

 

deCODE undertakes to sell and Landsbankinn to purchase the Securities and to pay
for them in three phases, further a) ISK750,000,000.- upon the signing of this
agreement, b) ISK375,000,000.- on 27 January 2009, and c) ISK250,000,000.- on 13
February 2009, or totaling ISK1,375,000,000.- (“the Purchase Price” herein), and
the payments shall be deposited into account no. 0115-26-3846 owned by Íslensk
erfdagreining EHF, national ID no. 691295-3549, (‘“ÍE” herein).

 

Article 2

 

Considering that Landsbankinn has not examined the contents of the Securities or
whether and what kind of restrictions exist regarding their transfer from deCODE
to Landsbankinn, deCODE guarantees towards Landsbankinn that deCODE is
authorized to transfer the Securities and that they are the property of deCODE
and free of any liens and encumbrances, or other ownership-right restrictions.
If, for some reason, it materializes during the agreement’s period of validity
that the transfer of the Securities, one or more, was unauthorized, deCODE
furthermore guarantees that it will immediately redeem the Securities and pay
for them in conformity with Article 6 of this agreement.

 

If it turns out during this agreement’s period of validity that the payer of any
of the Securities (one or more) has sought composition, requested moratorium or
been declared insolvent, deCODE shall redeem all of the relevant Securities and
shall pay for them the amount Landsbankinn paid for the said Securities, plus
the required rate of return, i.e. an amount which is the same percentage of the
Purchase Price and the nominal value of the said Securities of the total nominal
value of the Securities according to Appendix 1.

 

--------------------------------------------------------------------------------


 

Article 3

 

Landsbankinn is not obligated to pay the Purchase Price until the Securities
have been transferred to the bank in accordance with the instructions of
Landsbankinn thereon, and after the transfer, Landsbankinn shall have full
rights according to the Securities and shall furthermore bear all commitments
that they place upon the holder of their rights. The Securities shall be
delivered to the account of Landsbankinn no. 13151 at Clearstream,
“Free-of-Payment”.

 

Article 4

 

Landsbankinn shall have the right to demand that deCODE purchases, as a whole,
all of the Securities of the bank (i.e. Put Option) and this right shall be
active irrespective of which of the following occurs first: a) upon receipt of
the initial payment and the signing of a binding purchase agreement of deCODE
and a third party on the sale of the majority or all share capital of ÍE, or of
the part of the activities of ÍE as specified in Appendix 2 to this agreement,
or b) that the time strikes 12:00 noon on 16 December 2009. In both instances
deCODE shall have 14 days to finalize the purchase and to pay the Repurchase
Price to Landsbankinn.

 

Article 5

 

deCODE shall at any time have the right to demand that Landsbankinn sells the
Securities to deCODE (i.e. Call Option) and this right shall remain throughout
the agreement’s period of validity. In order for deCODE being able to exercise
this right, the company must exercise this right wholly, i.e. to buy all the
Securities in full, not in part.

 

Article 6

 

Upon repurchase/sale of the Securities in accordance with Articles 4 or 5 above,
the Securities’ sales price shall be the Purchase Price plus Reibor interest as
registered on the day of the signing of this agreement, plus a 5% interest
differential p.a. (“the Repurchase Price” herein). Payments in respect of the
purchase of the Securities, cf. Articles 4 or 5, shall be in cash.

 

Article 7

 

A party wishing to exercise its sales right/purchase right, cf. Articles 4 and 5
above, shall send a notification thereon to the counterparty and the delivery
date of the Securities shall be 14 days after the notification is received about
the exercising of the sales right/purchase right.

 

--------------------------------------------------------------------------------


 

Article 8

 

In conformity with Article 3, Landsbankinn receives all interest payments and/or
advance payments made in respect of the Securities during the agreement’s period
of validity. The interest installments that are paid to Landsbankinn until the
sales-/purchase right becomes active, shall be deducted from the Repurchase
Price, cf. Article 6. The same rule shall apply if payment is made on the
principal amount, in part or in full, of some of the Securities during the
agreement’s period of validity. Calculating the deductibles, cf. the
aforementioned, shall be based on the central rate of exchange of the Central
Bank of Iceland (USD-ISK) on the date Landsbankinn receives a payment, whereas
the installments on the Securities shall be made in dollars.

 

Article 9

 

Although the total amount of interest and advance payments, received by
Landsbankinn according to Article 8, turns out to be higher than the Repurchase
Price, cf. Article 6, Landsbankinn shall, upon the purchase/sale of the
Securities, cf. Articles 4 or 5, nevertheless only be obligated to present to
deCODE the Securities (with the limitations specified in Article 10) in addition
to the total amount the bank may have received, cf. Article 8, and exceeds
ISK375,000,000 plus the Repurchase Price.

 

Article 10

 

If one ore more Securities are paid in full during the agreement’s period of
validity, Landsbankinn shall be obligated to illustrate to deCODE in a
satisfactory manner that the relevant Securities have been paid in full. The
parties agree that a Security that has been paid in full during the agreement’s
period of validity shall be taken off the list of Securities in Appendix 1; the
list may change during the agreement’s period of validity.

 

Article 11

 

The contents of this agreement shall be confidential between the parties and the
parties shall not disclose information about its contents, unless otherwise
provided for by Icelandic and American laws and the regulations of stock
exchanges or the parties agree to disclose information.

 

Article 12

 

Notifications, which the parties dispatch to each other because of the sales
right, shall be sent to the following:

 

·                  NBI hf, Hafnarstraeti 5, 155 Reykjavík, fax: 410-3008, attn:
Treasury.

·                  deCODE Genetics Inc, Sturlugata 8, 101 Reykjavík, fax:
570-1806, attn. Legal Division.

 

--------------------------------------------------------------------------------


 

Article 13

 

If neither party to this agreement has exercised the rights stipulated in
Articles 4 and 5, the rights cf. the relevant articles of the agreement will be
deemed as cancelled not later than on 1 January 2010.

 

Article 14

 

If a disagreement arises between the parties on the contents or execution of
this agreement, which shall be signed in two identical copies, the parties are
authorized to bring such disagreement before the District Court of Reykjavík.

 

So done in Reykjavík, 14 January 2009

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK, THE SIGNATURE SHEET
FOLLOWS ON THE NEXT PAGE]

 

--------------------------------------------------------------------------------


 

On behalf of deCODE Genetics Inc

 

 

Sign.

Kári Stefánsson

Sign.

 

 

 

 

 

 

 

 

On behalf of NBI HF

 

 

 

 

 

 

Sign.

Arni T. Thorbjornsson

Sign.

Jon T. Oddleifsson

 

 

Witnesses to the signatures and date:

 

Sign.

Jóhann Hjartarson

Sign.

Ómar Karl Jóhannesson

 

District Court Attorney

 

District Court Attorney

 

National ID no: 080263-2289

 

National ID no: 060870-4549

 

 

 

 

Sign.

Thórir Haraldsson

Sign.

Einar Kristján Jónsson

 

District Court Attorney

 

District Court Attorney

 

National ID no: 270264-2049

 

National ID no: 231173-4719

 

--------------------------------------------------------------------------------


 

Appendix 1

 

December 31, 2008

 

Security

 

Issue Date

 

Maturity
Date

 

Estimated
Monthly
Interest
Payment
(1)

 

Interest
Frequency

 

Current Interest
Rate

 

CUSIP

 

Units

 

Total Cost

 

MBIA Preferred Stock/Formerly North Castle

 

23.12.02

 

Perpetual

 

Paid
Quarterly

 

90 days

 

30 year libor plus
200 basis points

 

55276G204

 

41

 

4.100.000,00

 

Grand Central

 

19.07.04

 

Perpetual

 

28th

 

28 days

 

1 month Libor plus
200 basis points

 

38528d203

 

40

 

4.000.000,00

 

Ambac Preferred Stock/Formerly Dutch Harbor

 

03.12.01

 

Perpetual

 

8th

 

28 days

 

1 month Libor plus
200 basis points

 

23138886

 

56

 

1.400.000,00

 

Sutton Capital

 

23.06.03

 

Perpetual

 

3rd & 31st

 

28 days

 

1 month Libor plus
150 basis points

 

86943v209

 

35

 

3.500.000,00

 

Athilon Cap

 

21.12.04

 

03.02.45

 

1st & 29th

 

28 days

 

1 month Libor plus
250 basis points

 

047468ab9

 

5.000.000

 

5.000.000,00

 

Primus

 

19.12.02

 

Perpetual

 

10th

 

Monthly

 

1 month Libor plus
300 basis points

 

52519g802

 

30

 

3.000.000,00

 

Insurance Nt Capital Riverlake 2006-5

 

28.07.03

 

17.08.33

 

26th

 

Monthly

 

1 month Libor plus
200 basis points

 

45805eaa9

 

3.000.000

 

3.000.000,00

 

Insurance Nt Capital Riverlake 2003-6

 

16.12.03

 

31.12.33

 

16th

 

Monthly

 

1 month Libor plus
200 basis points

 

45804qaa3

 

2.000.000

 

2.000.000,00

 

Insurance Nt Capital Rivermont 2006-3

 

31.10.06

 

26.12.50

 

12th

 

Monthly

 

1 month Libor plus
200 basis points

 

45804caa4

 

2.500.000

 

2.500.000,00

 

Double Oak

 

23.07.07

 

16.07.52

 

19th

 

Monthly

 

1 month Libor plus
200 basis points

 

25857eaa8

 

5.000.000

 

5.000.000,00

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33.500.000,00

 

 

--------------------------------------------------------------------------------


 

Appendix 2

 

deCODE genetics Inc (“deCODE”) is an American public company, registered in the
State of Delaware, USA. The shares in deCODE are registered at NASDAQ. deCODE is
a holding company without any independent activities, which primarily take place
in the subsidiaries.

 

Íslensk erfdagreining (“ÍE”) is an Icelandic private limited company which is
fully owned by deCODE and engages, among other things, in the development and
sale of genetic analysis tests, as well as ÍE, selling genetic analysis services
to third parties. A part of ÍE’s developmental work is financed with grants from
public parties, for example, the European Union and the American health
institute, NIH. All of ÍE’s personnel are stationed in Iceland, except for the
sales personnel who sell the company’s products abroad.

 

deCODE’s subsidiaries in the USA engage in the development, sale and services in
the field of reference medicinal products.

 

The operation of the deCODE conglomerate is currently being reorganized with the
goal of future strengthening, among other things, through the selling of ÍE
stock in full or in part, or the entire operation that ÍE has engaged in and as
described above. If selling this operation is realized without this pertaining
to the sale of share capital, the conditions of the sales right, cf. Article 4
of the principal text of the agreement between deCODE and NBI HF, are deemed as
having been met.

 

--------------------------------------------------------------------------------